DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The ratios of salts are already in the independent claim. Thus, the dependent claim does not limit claim 4 any further. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claims 26 and 27 be found allowable, claims 29 and 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 16-19, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140154172, in view of US 20080317665. 
Regarding claims 4 and 28, US’4172 teaches hydrolysis of aluminum with promoters such as CuO and salt promoters such as NaCl, KCl (Para [0034]). The reference teaches particles (Para [0053]). 
The reference does not teach using a mixture of salts such as NaCl, KCl and CaCl2. 
US’7665 teaches a composition for producing hydrogen from metal particles in water (Abstract). The composition includes aluminum metal with a catalyst selected from NaCl, KCl and CaCl2 (Para [0057] and [0058]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a combination of salts where the reference selects one salt from the group. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…” MPEP §2144.06 I. The catalyst enables continued water split reaction (See US’7665 Para [0058]).
Additionally, it would have been obvious to use a 1:1:1 ratio of the salts. This would read on the embodiment of the claimed range where the ratio of salts is 3.5:3.5:3.5.
Regarding claim 16, the US’4172 teaches removing a native oxide layer from the aluminum (Para [0049]). 
Regarding claims 17 and 18, the US’4172 the reference teaches using mechanical milling or ball milling as common techniques for making the mixed composition (Para [0043]). These would be functionally equivalent techniques. 
Regarding claim 19, US’4172 is silent on the number of balls and balls size. 
However, these variables will directly influence the particle size and time required to achieve the size. Therefore, these are result effective variables which can be optimized without routine experimentation. One would be motivated to use a specific number of balls at a specific size which yields the desired particle size of 10-1000mm of the reference (See WO’2115, Pg. 8 lines 24-27).
Regarding claim 31, the US’4172 is silent on the amount of CuO. 
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of the promoter CuO to use. The promoter concentration directly relates to hydrogen amount released and the rate of reaction. The concentration would be a result effective variable and can be optimized. The reference highlights that promoter concentration of 10-15% results in the highest hydrogen wt.% (See US’4172, Fig. 4 PA mol% on x-axis). 


Claim(s) 5, 7-13, 15, 26 ,27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140154172, in view of US 20080317665 as applied to claims 4, 17-19, 28 and 31 above and further in view of US 20080152584. 
Regarding claims 5 and 7-11, US’4172 does not teach using an additional oxide in addition to the CuO promoter with Al. 
US’2584 teaches that a calcium oxide initiator is suitable in hydrolysis with aluminum/salt mixture (Para [0036-0039]). This is due to the beneficial property of the initiator being able to raise the temperature of the material when exposed to water; the increase is sufficient to raise the temperature to a level at which the water-aluminum reaction initiates, thus obviating the need for preheating.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the initiator of US’2584 with the hydrogen generating composition of US’4172. One would be motivated to do so because of the advantage provided by the initiator (See US’2584  Para [0039]). 
Regarding claims 12 and 13, at the time of filing it would have been within the skill in the art to determine a suitable or optimal amount of CuO and CaO to use with the aluminum hydrogen generating composition. Since these amounts would directly related to rate of hydrogen generation, this is a result effective variable and can be optimized without undue experimentation. One would be motivated to use a 1:1 mixture since this would just be equivalent ratios. 
Regarding claim 15, the reference of US’4172 does not teach a 1:1 ratio of a group II metal oxide and Copper oxide. 
US’2584 teaches that a calcium oxide initiator is suitable in hydrolysis with aluminum/salt mixture (Para [0036-0039]). This is due to the beneficial property of the initiator being able to raise the temperature of the material when exposed to water; the increase is sufficient to raise the temperature to a level at which the water-aluminum reaction initiates, thus obviating the need for preheating.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the initiator of US’2584 with the hydrogen generating composition of US’4172. One would be motivated to do so because of the advantage provided by the initiator (See US’2584  Para [0039]). 
Additionally, it would have been within the skill in the art to determine a suitable or optimal amount of CuO and CaO to use with the aluminum hydrogen generating composition. Since these amounts would directly related to rate of hydrogen generation, this is a result effective variable and can be optimized without undue experimentation. One would be motivated to use a 1:1 mixture since this would just be equivalent ratios. 
Regarding claims 26, 27, 29 and 30 US’4172 does not teach using  a group II metal oxide. 
US’2584 teaches that a calcium oxide initiator is suitable in hydrolysis with aluminum/salt mixture (Para [0036-0039]). This is due to the beneficial property of the initiator being able to raise the temperature of the material when exposed to water; the increase is sufficient to raise the temperature to a level at which the water-aluminum reaction initiates, thus obviating the need for preheating.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the initiator of US’2584 with the hydrogen generating composition of US’4172. One would be motivated to do so because of the advantage provided by the initiator (See US’2584  Para [0039]). 
Additionally, it would have been within the skill in the art to determine a suitable or optimal amount of CaO to use with the aluminum hydrogen generating composition. Since this amount would directly related to rate of hydrogen generation, this is a result effective variable and can be optimized without undue experimentation.


Claim(s) 4, 5, 7, 10, 11 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014012817 (previously cited).
Regarding claims 4, 10, 11 and 28, JP’2817 teaches discloses (see paragraphs [0132] - [0136]) a particulate composition, the composition comprising particles of: Aluminum, an alkaline earth metal oxide, namely calcium oxide, a transition metal oxide, namely iron oxide in limonite, and sodium chloride. Said composition generates hydrogen when contacted with water, see paragraphs [0001] and [0009]. The reference also teaches using a salt selected from the group including sodium chloride, potassium chloride and calcium chloride (See claim 2 of JP’2817 on the last page). 
 At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a combination of salts where the reference selects one salt from the group. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…” MPEP §2144.06 I.
Additionally, it would have been obvious to use a 1:1:1 ratio of the salts. This would read on the embodiment of the claimed range where the ratio of salts is 3.5:3.5:3.5.
 Regarding claims 5 and 7, calcium oxide and a transition metal oxide, namely iron oxide in limonite are taught (Para [0008] and [0016]). Iron is a first-row transition metal.


Claims 8, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014012817 , in view of Dupiano et al. “Hydrogen production by reacting water with mechanically milled composite aluminum-metal oxide powders” (previously cited). 
Regarding claims 8 and 9, the JP’2817 reference is silent on the valency of the metal oxide use. More specifically, the reference  does not specify promoting the aluminum particulates with CuO.
Dupiano teaches making several composite aluminum-metal oxide powders. More specifically, the reference combines metals to generate composites of Al-MoO3, Al-Bi2O3, and Al-CuO (Abstract). The reference highlights that significance of this type of protective layer on the aluminum. This type of protective interface is necessary to prevent thermite reactions from occurring immediately upon Al contact with MoO3, CuO, or Bi2O3 (Pg. 4788, left column, first para). The CuO combination provides rapid H2 production during the 30 minute mark at 80°C (Fig. 7 and Pg. 4786, right column). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to incorporate the CuO of Dupiano in the Al-composite particulates of JP’2817. One would be motivated to do so in an effort to benefit from the rapid hydrogen release property imparted by the CuO. 
Regarding claim 16, the Dupiano reference teaches that the surface of the aluminum particle has a native oxide layer that is removed (Pg. 4788 left column, first para). 


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014012817 , in view of WO 2006072115 (previously cited).
Regarding claim 17, JP’2817 teaching mixing the ingredients together but does not teach milling as a method of making the particulates. 
WO’2115 teaches a method of making a particulate composition comprising aluminum, calcium oxide and sodium chloride comprising milling and in particular ball milling the ingredients see page 8, line 24 - page 9, line 8. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use ball milling as taught by WO’2115 for combining the components of JP’2817 to make the composition. One would be motivated to do so in an effort to achieve greater contact and mixing between the components of the composite composition. 
Additionally, it the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a combination of salts where the reference selects one salt from the group. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…” MPEP §2144.06 I.
Furthermore, it would have been obvious to use a 1:1:1 ratio of the salts. This would read on the embodiment of the claimed range where the ratio of salts is 3.5:3.5:3.5.
Regarding claim 18, the reference teaches that a desired particle size can be achieved using various milling techniques including, Spex milling, rotor milling, attrition milling and ball milling. 
At the time of filing, it would have been obvious for a person of ordinary level of skill in the art to use a planetary ball mill if ball milling is taught by the WO’2115 reference. This would be a functional equivalent. 
Regarding claim 19, WO’2115 is silent on the number of balls and balls size. 
However, these variables will directly influence the particle size and time required to achieve the size. Therefore, these are result effective variables which can be optimized without routine experimentation. One would be motivated to use a specific number of balls at a specific size which yields the desired particle size of 10-1000mm of the reference (See WO’2115, Pg. 8 lines 24-27).


Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference of JP’2817 does not teaches using a mixture of salts. 
However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…” MPEP §2144.06 I. Additionally, Applicant argues that the ratios of the salts is not taught. However, using a 1:1:1 ratio of the salts is an obvious choice for a person of ordinary skill. 
The comparative examples cited from this reference are directed at aluminum concentration. Additionally, the reference teaches including the salts because it is critical for activation of the reaction of aluminum with water (See JP’2817 [0020]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/           Primary Examiner, Art Unit 1736